Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-167670 SYNDICATED OFFERING PROSPECTUS (Proposed Holding Company for HeritageBank of the South) Up to 8,280,000 Shares of Common Stock (Subject to Increase to Up to 9,522,000 Shares) $10.00 per Share Heritage Financial Group, Inc., a Maryland corporation referred to throughout this document as Heritage Financial Group, is offering up to 8,280,000 of common stock for sale on a best efforts basis at $10.00 per share in connection with the conversion of Heritage MHC from the mutual holding company to the stock holding company form of organization.We must sell a minimum of 6,120,000 shares in the offering in order to complete the offering.The shares being offered represent the 76% ownership interest in Heritage Financial Group, a federal mid-tier holding company referred to throughout this document as HFG, currently owned by Heritage MHC.HFG’s common stock is currently traded on the Nasdaq Global Market under the trading symbol “HBOS.”We expect that Heritage Financial Group’s shares of common stock will trade on the Nasdaq Global Market under the trading symbol HBOSD for a period of 20 trading days following the completion of this stock offering.Thereafter the trading symbol will revert to HBOS.To avoid confusion, we will refer to Heritage Financial Group in this prospectus as HFG and Heritage Financial Group, Inc. as Heritage Financial Group. The shares were offered first in a subscription offering to eligible depositors and tax-qualified employee benefit plans of HeritageBank of the South with priority rights and then to the general public in a community offering.Shares of common stock not subscribed for in the subscription and community offerings are being offered in the syndicated offering through a syndicate of selected dealers.Keefe, Bruyette & Woods, Inc. is serving as sole book-running manager for the syndicated offering and Sterne, Agee & Leach, Inc. is serving as co-manager.Neither Keefe, Bruyette & Woods, Inc., Sterne, Agee & Leach, Inc., nor any member of the syndicate group is required to purchase any shares of common stock in the offering.In addition to the shares we are selling in the offering, the remaining 24% interest in HFG common stock currently held by the public will exchanged for shares of common stock of Heritage Financial Group common stock using an exchange ratio that will result in the existing HFG public shareholders owning approximately 24% of Heritage Financial Group. OFFERING SUMMARY Minimum Midpoint Maximum Adjusted Maximum Number of shares Gross offering proceeds $ Estimated offering expenses excluding selling agent commission and expenses $ Estimated selling agent commissions and expenses(1) $ Net proceeds $ Net proceeds per share $ Includes: (i) fees payable by us to Keefe, Bruyette & Woods, Inc. in connection with the subscription and community offerings equal to 1.0% of the aggregate amount of common stock sold in the subscription and community offerings (net of insider purchases and shares purchased by our employee stock ownership plan), and (ii) fees and selling commissions payable by us to Keefe, Bruyette & Woods, Inc. and any other broker-dealers participating in the syndicated offering totaling up to 5.5% of the aggregate amount of common stock sold in the syndicated offering, assuming that 40% of the offering is sold in the subscription and community offerings and the remaining 60% of the offering will be sold in the syndicated offering, and other expenses of the offering payable to Keefe, Bruyette & Woods, Inc. and the other broker-dealers that may participate in the syndicated offering.See “Pro Forma Data” on page 38 and “The Conversion and Offering–Marketing Arrangements” on page 133. This investment involves a degree of risk, including the possible loss of principal. Please read “Risk Factors” beginning on page 17. These securities are not deposits or savings accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.None of the Securities and Exchange Commission, the Office of Thrift Supervision, the Federal Deposit Insurance Corporation, the Georgia Department of Banking and Finance or any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. Keefe, Bruyette & Woods, Inc.
